DETAILED ACTION

1.	This Office action is responsive to the application filed 08/26/2021.  The Drawings are accepted by the Examiner.  Claims 1-13 are presented for examination.    
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The below changes are suggested to clarify antecedent basis problems associated with the claim language “processing processes” and  “processing process” as it relates to both host and slave.  These are only suggestion and other language may be appropriate.   It is noted claim 8 has identical issues and is rejected accordingly.
Regarding claim 1 (and claim 8, line numbering different):
On line 3, insert ---host--- before “processing processes”.
On line 6, insert ---host--- before “processing”.
On line 7, insert ---host--- before “processing”.
On line 11, delete “a processing process” insert ---one of the host processing process---.
On line 13, delete “the” (2nd occurrence) and insert ---said one of the---.
On line 16, insert ---host--- before “processing”.
On line 17, perhaps the slave processor should claimed as running “slave processing processes”?
On line 18, insert ---host--- before “processing”
On line 26, insert ---slave--- before “processing”
On line 27, insert ---slave--- before “processing”.
On line 32, “the processing process” lacks clear antecedent.  It is believed this should be ---slave processing process---.
On line 35, “the processing process” lacks clear antecedent.  It is believe this should be ----said one of the host processing process---.
In claim 3, line 1, “the processing process” lacks clear antecedent.  It is believed this should be ---said one of the host processing process---.
The remaining dependent claims must be reviewed for antecedent basis problems discussed above.	

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 2, 4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hsu et al. (US 2014/0380003).
	1. A computing system, comprising: 
a host computing device (corresponds to circuitry including host processor 102, host MMU 122, host memory 120, etc, see Fig. 1), the host computing device comprising: 
a host processor (corresponds to host processor 102) for running one or more processing processes (corresponds to “asymmetrical processing system…heterogenous computing systems where a first set of one or more main processors (i.e., host processors) distribute work to one or more second set of processors (i.e., slave processors), see [0019] of Hsu); 
a host device memory having a plurality of host storage units (corresponds to circuitry including host cache 126, host memory 120 and/or persistent memory 118) that can be addressed and accessed through respective host device physical addresses, and the host device memory storing, for each processing process, a system memory page table indicating mapping relationships between virtual addresses of the processing process and system physical addresses (corresponds to function performed by host MMU 122 and host page table 216, see Fig 2A), wherein the host device physical addresses are a part of the system physical addresses; and 
a host address mapping management unit (corresponds to host MMU 122) for managing the system memory page table, and for converting, in response to a data access request from a processing process run on the host processor, requested virtual addresses into host device physical addresses based on the system memory page table to allow the processing process to access corresponding host storage units; 
a slave computing device (corresponds to circuitry including slave processor 104, slave MMU 112, slave local memory 114, etc.) coupled to the host computing device through a data bus (corresponds to data bus 130) to exchange data therewith, wherein the slave computing device comprises: 
a slave processor (corresponds to slave processor 104/APU 106) callable by the host processor to assist the host processor in running the processing processes (see above); 
a slave device memory (corresponds to slave local memory 114) having a plurality of slave storage units that can be addressed and accessed through respective slave device physical addresses, wherein the slave device physical addresses are a part of the system physical addresses; wherein the slave device memory stores a slave device memory page table (corresponds to slave page table 258, see Fig. 2B) including at least a part of the system memory page table, and the part of the system memory page table comprises mapping relationships between virtual addresses and system physical addresses which is requested and received by the slave computing device from the host computing device according to a data access request of a processing process run on the slave computing device, wherein the mapping relationships are used for the processing process, and the slave device memory page table comprises mapping relationships between virtual addresses of data requested to be accessed and slave device physical addresses; and 
a slave address mapping management unit (corresponds to slave MMU 112) for converting, in response to a data access request of the processing process, requested virtual addresses into slave device physical addresses based on the slave device memory page table (corresponds to “address translation management by the external host processor can be achieved when slave processor 104 has access to an I/O Memory Management Unit (IOMMU), such as slave MMU 12 and/or host MMU 112…can walk the page tables to slave processor 104 to locate virtual to physical translations…”, see [0028]), to allow the slave processor to access corresponding slave storage units to assist the host processor in running the processing process (corresponds to “asymmetrical processing systems the host processor may allocate work to slave processors…”, see [0007]; corresponds to “asymmetrical processing system…heterogenous computing systems where a first set of one or more main processors (i.e., host processors) distribute work to one or more second set of processors (i.e., slave processors), see [0019]).
Independent claim 8 defines an embodiment similar in scope to the embodiment of claim 1 and is rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  For example, “slave memory page table is updated” corresponds to “updating the local page table upon allocating memory to the new task”, see [0065], “updates were made to the local page table…then the host processor is notified of those updates…so that the correctness of the host page table can be maintained”, see [0070], “host processor may update the host page with new allocation”, see [0073], “host processor…provide for updating a locally maintained portion of the page table at the slave processor”, see [0074].
The claimed “mapping relationship…in the slave…is associated with a corresponding processing process” corresponds to “[a]ssigning a task may also include transferring a page table or part of the page table for autonomous local use by the slave processor where the page table or part of the page table includes memory associated with the new task”, see [0057]; “received configuration may include one or more new tasks to be executed on the slave processor, and also one or more page tables associated with the new tasks”, see [0064].	
	
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2014/0380003) in view of Tsirkin (US 2020/0379791).
	Hsu teaches the invention substantially as claimed as discussed above in section 4.  However, a virtual machine (VM) environment is not specifically discussed.  Virtual machines (or virtual computers) are generally well known constructs (as discussed in the Background of the present specification) that virtualize/emulate a computer system. Virtual machines are based on computer architectures and provide functionality of a physical computer.  Tsirkin is presented for teaching a guest virtual machine 122 having VM page tables 132/134 that are emulated on hypervisor 120, Host OS 118 and/or Host 110.  Because virtual machines (VM) are well known to virtualize/emulate a computer to allow time-sharing among several tasks and/or users providing improved performance, it would have been obvious to use such a scheme as demonstrated by Tsirkin to provide virtualized page tables in8 Hsu.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.

7.	Claims 4-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2014/0380003) in view of Steinberg et al. (US 10,191,861).
Hsu teaches the invention substantially as claimed as discussed above in section 4.  However, the claimed “access authority” and “process identifier” are not specifically discussed.
Steinberg is introduced for teaching the claimed “access authority” and “process identifier” corresponding to the following:
“VM…each guest process…bound to…protection profile for a guest process may specify (i) an identifier of the guest process…i.e. the memory view in which the guest process runs, and (iv) access restrictions (e.g., embodied as permissions of the nested page tables of the NPT hierarchy)…” (see col. 2, line 67+);
“when new guest process is created…identify the process…via a guest page table hierarchy…process table 245 to acquire identity of the new guest process” (see col. 14, line 59+).

	Steinberg discusses using nested page tables (NPT) in a virtual machine (VM) guest processes for translating between virtual addresses and physical address associated with processes identified by an ID and an according to an access restrictions/permissions.
Because using ID’s to identify processes associated with portions of memory using page tables and access restrictions/permissions to those portions of memory would improve processing performance it would have been obvious to use such a scheme in Hsu to maintain the maintain mapping relationships for a slave page table.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.


Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.


/JOHN A LANE/Primary Examiner, Art Unit 2139